Citation Nr: 0023098	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  99-06 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD).


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from December 1965 to November 
1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from February 1998 and later RO rating decisions that denied 
service connection for CAD.


REMAND

The veteran asserts that his CAD was caused by his service-
connected post-traumatic stress disorder (PTSD).  A private 
medical report dated in May 1998 contains the opinion that 
the PTSD contributed to the veteran's CAD.  There is no 
medical evidence of record that specifically refutes this 
medical opinion, and VA adjudicators may not rely on their 
own medical judgment to support their findings.  Colvin v. 
Derwinski, 1 Vet. App. 175 (1991).

In view of the above, the case is REMANDED to the RO for the 
following action:

1.  The veteran's claims folder should be 
sent to a VA medical facility for review 
by a cardiologist in order to obtain an 
opinion as to the etiology of the 
veteran's CAD, including whether there is 
any relationship between his CAD and his 
PTSD.  The physician should give a fully 
reasoned opinion as to whether it is at 
least as likely as not that the PTSD 
caused the CAD or increased the level of 
disability attributable to the CAD.  If 
the service-connected PTSD aggravated the 
CAD, the level of disability attributable 
to such aggravation should be reported, 
that is the degree of disability over and 
above the degree of disability existing 
prior to the aggravation.  The physician 
should support the opinions by discussing 
medical principles as applied to specific 
medical evidence in the veteran's case.  
If the requested information cannot be 
provided without examination of the 
veteran, he should be scheduled for such 
examination.

2.  After the above development, the RO 
should review the claim for service 
connection for CAD.  This review should 
include consideration of whether the PTSD 
aggravated the CAD.  38 C.F.R. § 3.310(a) 
(1999); Allen v. Brown, 7 Vet. App. 439 
(1995).

3.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative.  They should 
be afforded an opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




